Citation Nr: 0718056	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-00 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a gynecological 
condition (claimed as irregular menses/menstrual cramps).  

2.  Entitlement to service connection for sinusitis.
 
3.  Entitlement to an initial compensable rating for service-
connected rosacea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from August 1981 to September 
1988 and from May 1990 to September 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied claims for service 
connection for a gynecological condition (claimed as 
irregular menses/menstrual cramps), and sinusitis, and which 
granted service connection for rosacea, evaluated as 
noncompensable (0 percent disabling).  The veteran has 
appealed the denials of service connection, and the issue of 
entitlement to an initial compensable rating for service-
connected rosacea.  

The issue of entitlement to an initial compensable rating for 
service-connected rosacea is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a gynecological condition, to 
include a gynecological condition manifested by irregular 
menses/menstrual cramps.

2.  The veteran has sinusitis as a result of her service.  


CONCLUSIONS OF LAW

1.  Service connection for a gynecological condition (claimed 
as irregular menses/menstrual cramps) is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

2.  Service connection for sinusitis is granted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran claims that she is entitled to service connection 
for a gynecological condition (claimed as irregular 
menses/menstrual cramps) and sinusitis.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  

A.  Gynecological Condition (claimed as irregular 
menses/menstrual cramps)

The veteran's service medical records show that she received 
numerous treatments for a wide variety of gynecological 
symptoms and conditions during both of her periods of active 
duty, to include two pregnancies.  With regard to her first 
period of active duty, she received treatment for complaints 
of cramps and irregular menses in 1983, with a February 1983 
assessment of withdrawal(?) bleeding.  Pelvic examinations in 
October 1982 and January 1983 were normal.  She was noted to 
be pregnant in 1987 and upon separation from her first period 
of active duty in 1988.  Other than notations pertaining to 
her 1988 pregnancy, examination reports do not note any 
relevant findings or diagnoses.  

As for her second period of active duty, the veteran 
underwent a tubal ligation in 1996.  Service medical records 
show complaints of irregular menses as early as May 1991.  
Reports show that beginning in June 2002, she received 
treatment for complaints that included spotting/bleeding 
between menstrual cycles, and irregular cycles every four 
months.  The June 2002 assessment was irregular menstruation.  
A May 2003 gynecological examination report notes, "No 
gyn(ecological) pathology noted."  Examination reports dated 
during the second period of active duty do not note any 
relevant findings or diagnoses.  A "report of medical 
history" accompanying an August 1995 examination report 
notes that she was "chronically irregular," with "no 
underlying disorder" per gynecological consultation.  The 
veteran's separation examination report, dated in July 2003, 
indicates that she did not receive a pelvic examination.  An 
accompanying "report of medical history" notes that the 
veteran reported a history of changes in menstrual pattern, 
and abnormal PAP smears, but no history of treatment for a 
gynecological disorder.  An examination report from QTC, 
dated in August 2003 (during service), shows that the veteran 
reported having irregular menstruation for five years, with 
some spotting in between periods, and heavy bleeding for two 
years.  She also reported having pelvic pain.  The relevant 
diagnosis was "irregular menses."  

As for the post-service medical evidence, a report from Oak 
Harbor Family Medicine (OHFM), dated in May 2004, indicates 
that the veteran received a physical with PAP smear, and 
notes "normal routine history any physical adult."  The 
report notes that she was released without limitations.  

The claim must be denied.  Regardless of the veteran's 
treatment for irregular menses during service, and her 
"diagnosis" of "irregular menses" in the August 2003 QTC 
examination report, the Board finds that the veteran is not 
shown to have a gynecological condition, to include a 
condition manifested by irregular menses and/or menstrual 
cramps.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) 
(holding that under 38 U.S.C.A. §§ 1110 and 1131, an 
appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  In this regard, her August 1995  "report 
of medical history" noted that she although was 
"chronically irregular" she had "no underlying disorder," 
and her May 2003 gynecological examination report noted that 
she did not have any gynecological pathology.  Similarly, the 
May 2004 OHFM report does not show any gynecological 
disorder.  In summary, there is no competent evidence 
associating her irregular menses, or other claimed symptoms, 
with a disease process.  See e.g., Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) (holding that "pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The veteran is 
shown to have irregular menses, which has not been associated 
with an underlying chronic disability.  Accordingly, the 
claim must be denied.  

The Board has considered the veteran's written testimony 
submitted in support of her arguments that she has a 
gynecological condition (claimed as irregular 
menses/menstrual cramps) that should be service connected.  
Her statements are not competent evidence of a diagnosis, nor 
are they competent evidence of a nexus between the claimed 
condition and the veteran's service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim for service connection for a 
gynecological condition (claimed as irregular 
menses/menstrual cramps) must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


B.  Sinusitis

The veteran's service medical records show that in September 
1996, she was treated for complaints that included upper 
respiratory congestion.  The report is somewhat difficult to 
read, but the assessment appears to be purulent rhinitis.  
Another September 1996 report contains an impression noting 
that she was presently on medication for sinusitis and 
bronchitis that had been going on for three weeks.  In March 
2001, she received treatment for complaints that included 
sinus congestion, post-nasal drip, and dry cough.  The 
impressions included URI (upper respiratory infection).  
"Reports of medical history," dated in August 1995 and 
October 2000, show that the veteran reported a history of 
sinusitis.  The August 1995 report of medical history also 
notes sinusitis and seasonal rhinitis.  The October 2000 
report of medical history notes a history of sinusitis 
requiring antibiotics, with no recent recurrence, NCD (not 
considered disabling).  The veteran's separation examination 
report, dated in July 2003, shows that her sinuses were 
clinically evaluated as abnormal, and that she was noted to 
have swollen turbinate congestion.  Associated reports note 
chronic sinusitis, rhinitis, and seasonal allergies.  In an 
accompanying "report of medical history," the veteran 
reported a history of sinusitis.  A QTC examination report, 
dated in August 2003 (during service), shows that the veteran 
complained of symptoms that included sinusitis for 11 years 
that occurred two to three times per year and lasted for one 
to two weeks.  The relevant diagnosis was chronic sinusitis.  

The Board has determined that service connection for 
sinusitis is warranted.  The veteran was treated for 
sinusitis on multiple occasions over a number of years during 
service.  Her treatment included antibiotics, and she was 
afforded diagnoses of sinusitis.  The Board therefore finds 
that the evidence is at least in equipoise, and that service 
connection for sinusitis is granted.  


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in June 2003 the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed her of the type of information and 
evidence necessary to support her claims.  The RO's letter 
informed the veteran of her and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of her claims.  She 
was asked to identify all relevant evidence that he desired 
VA to attempt to obtain.  The VCAA letter was mailed to the 
appellant prior to the initial RO adjudication of her claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  Any defect with 
respect to the content of the June 2003 letter is harmless, 
as the veteran has actual knowledge of what is necessary to 
substantiate her claim and of her and VA's respective duties, 
as evidenced by her Statement in Support of Claim dated July 
10, 2003.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and with regard to the claim for a 
gynecological condition, as the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  With regard to the claim for sinusitis, this claim 
has been granted, and any error in the failure to provide 
notice involving the downstream elements of rating and 
effective date is harmless at this time, and can be corrected 
by the RO following the Board's decision.  Id.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA and 
non-VA medical reports.  The veteran has been afforded 
examinations for the disabilities in issue.  The Board 
therefore finds that decisions on the merits at this time do 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 
be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for a gynecological condition (claimed as 
irregular menses/menstrual cramps) is denied.  

Service connection for sinusitis is granted.  


REMAND

A review of an examination report from Ezatolah Rezvani, 
M.D., dated in August 2003 (during service), shows that on 
examination, inter alia, there were mild erythmatose changes 
on the cheeks, forehead, nose and neck which affected less 
than five percent of exposed areas of the total body.  The 
relevant diagnosis was rosacea.  However, review of an 
examination report from Harold Houck, M.D., dated in December 
2006, shows that Dr. Houck noted that the affected area 
involved about "45 percent of her exposed area, and four 
percent of the body as a whole."  This report does not 
indicate that it was based on a review of the veteran's 
claims file.    

In summary, these two examination reports contain radically 
different findings that are difficult to reconcile, and the 
most recent examination report does not appear to have been 
based on a review of the veteran's claims file.  On remand, 
the veteran should be afforded an examination based on review 
of the entire record.  See Hampton v. Gober, 10 Vet. App. 481 
483 (1997); Schroeder v. Brown, 6 Vet. App. 220, 225 (1994); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 123 (1991).  

The Board further notes that in December 2003, the RO 
evaluated the veteran's rosacea under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (eczema).  This also appears to be the 
criteria applied in the Supplemental Statement of the Case, 
dated in November 2006.  However, review of the Supplemental 
Statement of the Case, dated in January 2007, indicates that 
the RO applied different rating criteria to the veteran's 
rosacea.  Specifically, it appears that the RO applied the 
criteria at 38 C.F.R. § 4.118, Diagnostic Code 7828.  On 
Remand, the veteran should be scheduled for another 
examination, and upon readjudication the RO should indicate 
what criteria are being applied, and why.

Accordingly, the case is remanded for the following actions:

1.  The veteran should be afforded a VA 
skin examination.  The claims folder must 
be made available to the examiner for 
review prior to the examination, and the 
examiner must annotate in the examination 
report that this has been accomplished.

All pertinent symptomatology and findings 
associated with the veteran's service-
connected rosacea should be reported in 
detail.  Unretouched color photographs 
should be included with the examination 
report.

The examiner is asked to indicate the 
percentage of the veteran's entire body 
affected by her service-connected 
rosacea; the percentage of the veteran's 
exposed areas affected by her rosacea; 
and whether she required systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs for a total 
duration of less than six weeks during 
the past 12 months.  

The examiner is also asked to indicate 
the percentage of the veteran's face and 
neck affected by her rosacea.

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

2.  When all of the foregoing actions 
have been completed, the RO/AMC should 
readjudicate the issue of entitlement to 
an initial compensable rating for 
rosacea. The RO should indicate what 
criteria (i.e., Diagnostic Code 7806 or 
Diagnostic Code 7828) are being applied, 
and why.

3.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, she and her representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter if 
otherwise in order, the case should be 
returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


